Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 5-7, as amended 16 NOV. 21, are pending and have been considered as follows:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84 because:
FIG(s) 1-11: lines, numbers, and letters must be uniformly thick and well-defined (see 37 CFR 1.84 (l)), the reference numbers in particular are illegible when reproduced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 5-7 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Blair US 3238680 A.
As per claim 5 Blair teaches a kit for the realization of a dry mounted, self-supporting, anti-seismic, modular structure, comprising: 
at least one polyhedric bar (strip 48, FIG. 11) having at least one face; 
a plurality of modular elements (block 20, FIG. 1) having the shape of a parallelepiped with two bases and four faces extending between the bases; and 
a plurality of junction elements (triangular blocks 21, FIG. 1) having the shape of the section which would be obtained when cutting said modular elements along a diagonal of one of their bases,
the plurality of junction elements having two bases and three faces extending between the bases (see 21, FIG. 11; note at least one base shown and one hidden and at least one face shown and two hidden; this is considered exemplary of each lower course block 21); 

shaped so as to be coupled with play with the male element or female element of a contiguous element (see FIGs. 1, 11, and 15; these are recognized as "coupled with play" because they can be disassembled); wherein 
the female elements have grooves and the male elements have a pin shape (see groove receiving "pin shape" strip 48, FIG. 11) configured to be inserted into and to slide along said grooves once in place; and wherein, 
in said modular elements and said junction elements, the grooves run parallel to the bases (see grooves in 20 FIG. 5 and grooves in 21, FIG. 11); wherein 
said bars, modular elements and junction elements are configured to be connected and assembled together in absence of a binder or joint (see FIG. 1); and wherein 
the bases of said modular elements and said junction elements are configured to be assembled in static equilibrium with a diamond configuration along a plane parallel to the direction of the force of gravity (see "configured to be" —i.e. capable of being— assembled with a diamond configuration, FIG. 1), 
such that any single modular element and junction element is connected with play to a contiguous element and remains free to move also once in place (see FIGs. 1, 11, and 15; these are recognized as "with play" because they can be disassembled), and


As per claim 6 Blair teaches a dry mounted, self-supporting, anti-seismic, modular structure constructed with the use of the kit according to claim 5 (FIG. 1).  

As per claim 7 Blair teaches a method of constructing a dry mounted, self-supporting, anti-seismic, modular structure using the kit according to claim 5 (FIG. 1).

Response to Arguments
Applicant's arguments filed 27 OCT. 2021 have been fully considered but they are not persuasive. 
As per the argument (page 12 of 14; bold and underlined in original): 
The solution disclosed by Blair do not tackle directly the possibility of optimizing the resistance of their building to earthquakes.
and
This action of repositioning the elements along the transversal planes back to their original position utilizing the force of gravity as part of is not possible on horizontal planes and if elements are locked as disclosed in Blair as Blair clearly states when in use, the different blocks are stacked one above the other to form horizontal courses. Thus, pending claim 5 is novel over Blair.
the Examiner submits in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "possibility of optimizing the resistance of their building to earthquakes") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has not claimed resistance to earthquakes, beyond the preamble inclusion of "anti-seismic". The claims do not require any specific "anti-seismic" function.
Regarding Applicant’s supposition that “repositioning…utilizing the force of gravity…is not possible” the Examiner submits as above the claims do not require "repositioning". Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation "anti-seismic" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Blair teaches the limitations as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on IFW.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JJS/
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635